DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 03 May 2022 has been entered in full.  Claims 99, 100, and 109 are amended.  Claims 1-98, 102-104, 106-108, 112-114, and 116-117 are cancelled.  Claims 118-127 are added.
Claims 99-101, 105, 109-111, 115, and 118-127 are pending. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 99-100, drawn to an vitro method for generating pluripotent stem cell-derived T lineage cells in the reply filed on 03 May 2022 is acknowledged.  The traversal is on the grounds that each of the compositions recited in claim 99 of Group I correspond to a culture medium recited in the differentiation platform of claim 109 (Group IV).  Applicant argues that these elements are shared between claims 99 and 109, which does not impose a serious search burden.  Applicant requests that claims 109 and 110 be examined together with the claims of Group I.  
This is not found persuasive because as discussed at page 5 of the Restriction requirement of 09 February 2022, the Inventions of Groups IV and I are directed to an unrelated product and process.  Invention IV, drawn to claims 109-110, recites a differentiation platform comprising five specific culture mediums.  However, elected Invention I is directed to an in vitro method for generating pluripotent stem cell-derived T lineage cells.  The invention of Group I does not use or make the differentiation platform of Group IV.  Although one or two of the culture mediums (out of the five recited in Invention IV) may be recited in the elected method claims, Invention I does not recite the other culture mediums. Additionally, the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 101, 105, 109-111, and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 May 2022.
Claims 99, 100, and 118-127 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 May 2020, 03 May 2022, and 07 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
1.	Claims 99, 122, 123 are objected to because of the following informalities:  
1a.	Claim 99 (lines 13 and 17) and claim 123 (line 3) recite the acronym “HE” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
1b.	Claim 122 recites the acronym “iPSCs” without first defining what it represents in the claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
1c. 	Applicant is advised that should claim 100 be found allowable, claim 127 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 99, 100, and 118-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method for generating pluripotent stem cell-derived T lineage cells, comprising culturing/contacting human cells (such as human pluripotent stem cells, human pluripotent stem cell-derived mesodermal cells, etc.) does not reasonably provide enablement for an in vitro cell generation method utilizing all possible species of pluripotent stem cell-derived cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The specification of the instant application teaches the culturing, maintenance, and differentiation of human induced pluripotent stem cells (pages 118-119, Examples 1-2; Figure 1; pages 127-130, Examples 14, 17). However, the instant claims are directed to contacting pluripotent stem cells of any species with various factors for differentiation into hematopoietic lineage cells. A large quantity of experimentation would be required of the skilled artisan to generate pluripotent stem cell-derived T lineage cells from all possible species of pluripotent stem cells, other than human.  Such experimentation is undue.  Additionally, one skilled in the art would not be able to predict if the various culture combinations of BMP activators, GSK3 inhibitors, ROCK inhibitors, and growth factors/cytokines as recited in the instant claims would be effective on all species of pluripotent stem cells for the generation of pluripotent stem cell-derived T lineage cells.  For example, the state of the art discloses that although human and mouse embryonic stem cells (ESCs) are the most commonly used and studied pluripotent stem cells, some clear differences do exist, with variations in molecular signaling pathways, morphology, and developmental potential existing (Paterson et al.  Cytometry Part A 93A: 137-148, 2018; page 138, column 1, first full paragraph; cited on the IDS of 18 May 2020).  Paterson et al. continues to teach that murine ESCs can be easily isolated and maintained in a naïve state, express the cell surface markers SSEA-1 and SSEA-3, are karoyotypically stable, and are unable to differentiate into trophectoderm (page 138, column 1, first full paragraph).  Meanwhile, human ESCs are in a later state of pluripotency, express cell surface markers SSEA-3, SSEA-4, TRA-1-60, and TRA 1-81, are karyotypically less stable, and can differentiate into trophectoderm (page 138, column 1, first full paragraph).  Paterson et al. also indicates that horse ESCs, horse iPSCs, cat ESCs, dog ESCs, and dog iPSCs express different pluripotency-associated markers as compared to human and mouse (see page 140, Table 1).  Importantly, Paterson et al. teaches that companion animal studies (i.e., horse, dog, cat) have mostly used a range of conditions that largely rely on combinations of feeder cells, leukemia inhibitory factor (LIF), and bFGF (page 143, column 2, 3rd full paragraph).  Paterson et al. discloses that “[t]he requirement of each factor and the role that it has are still largely unknown in companion animal stem cells and as can be seen in Table 4 the media used varies between publications.  This lack of standardization probably underpins some of the differences observed in cell characterization” (page 143, column 2, 3rd full paragraph).  Ogorevec et al. also teaches that different combinations of exogenous reprogramming factors and culture conditions are used in various animal species of iPSCs (J Animal Sci Biotechnol 7:10, 2016; see page 2, column 1, first full paragraph; see also Table 2; cited on the IDS of 18 May 2020).
It is relevant to note that the art continues to emphasize that the properties of pluripotent stem cells are highly species specific and that processes developed, for example, using a mouse pluripotent stem cell cannot be generically applied to all pluripotent stem cells. In particular, the art recognizes that stem cells isolated from different species exhibit significantly different properties. Wheeler (U.S. Patent 5,942,435; cited on the IDS of 18 May 2020) teaches many problems encountered in extending successes obtained with mouse ES cells to other mammalian species. Wheeler indicates that attempts to establish useful stem cells from pigs and sheep produced disappointing results (column 2, 3rd full paragraph.; column 3, 5th full paragraph) and teaches that a problem “in extrapolating from mice to ungulates, such as swine, is that exactly analogous stages do not exist in the embryos of mice and ungulates...” (column 4, 2nd paragraph). Thus, establishing and culturing pluripotent stem cells from other species of animals (besides human) with the culturing conditions set forth in the instant claims is highly unpredictable. In the instant case, neither the specification nor the prior art provide any guidance to generate pluripotent stem cell-derived T lineage cells from all possible species of pluripotent stem cells, other than human.
Due to the large quantity of experimentation necessary to generate pluripotent stem cell-derived T lineage cells from all possible species of pluripotent stem cells, other than human; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the art (see Paterson et al., Ogorevec et al., Wheeler); the unpredictability of the effects of culturing different species of pluripotent stem cells; and the breadth of the claims which fail to recite a limitation as to the species of cells (i.e., human), undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 99, 100, and 118-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14-18, 20-25 of U.S. Patent No. 10,858,628 (common inventors and Applicant; cited on the IDS of 03 May 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same method for generating pluripotent stem cell-derived T lineage cells.
	Instant claim 99 is directed to an in vitro method for generating pluripotent stem cell-derived T lineage cells comprising: contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting to SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, BMP activators, and ROCK inhibitors; 
wherein the pluripotent stem cell-derived pre-T cell progenitors are obtained by contacting pluripotent stem cell-derived definitive hemogenic endothelium with a composition 
comprising a ROCK inhibitor, IL7, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, and FIt3L, to allow cell differentiation and expansion;
wherein the pluripotent stem cell-derived definitive hemogenic endothelium are obtained by contacting pluripotent stem cell-derived mesodermal cells having definitive HE potential with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6 and IL11, to allow cell 
differentiation and expansion; wherein the composition is free of TGFβ receptor/ALK inhibitor;
wherein the pluripotent stem cell-derived mesodermal cells having definitive HE 
potential are obtained by contacting pluripotent stem cell-derived mesodermal cells with a 
composition comprising a BMP activator, bFGF, and a GSK3 inhibitor, to allow cell differentiation and expansion, optionally wherein the composition is free of TGFβ receptor/ALK inhibitor, and 
wherein the pluripotent stem cell-derived mesodermal cells are obtained by contacting 
pluripotent stem cells with a composition comprising a BMP activator, and optionally bFGF, to allow cell differentiation and expansion.
Instant claim 122 recites that the pluripotent stem cells are iPSCs or naïve iPSCs.
	Meanwhile, claim 1 of the ‘628 patent recites a method of generating hematopoietic lineage cells with enhanced therapeutic properties, comprising: (a) obtaining induced pluripotent stem cells (iPSCs) comprising one or more introduced genetic imprints, wherein the one or more genetic imprints comprise (i) genomic insertion of a sequence encoding a recombinant protein, or (ii) genomic insertion or deletion that deletes or reduces expression of an endogenous gene; and (b) directing differentiation of the iPSCs to hematopoietic lineage cells, wherein directing differentiation comprises:
	(i) contacting iPSCs with a composition comprising a BMP pathway activator, and optionally bFGF, to obtain mesodermal cells [meeting the limitations of instant claim 122 and claim 99, lines 22-24]; 
	(ii) contacting the mesodermal cells with a composition comprising a BMP activator, bFGF, and a WNT pathway activator, to obtain mesodermal cells having definitive hemogenic endothelium (HE) potential, wherein the mesodermal cells having definitive hemogenic endothelium (HE) potential are capable of providing hematopoietic lineage cells [meeting the limitations of instant claim 99, lines 17-21]; and
	 (iii) contacting the mesodermal cells having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain definitive HE cells; wherein mesodermal cells and mesodermal cells having definitive HE potential are obtained in steps (b)(i) and (b)(ii) without the step of forming embryoid bodies; wherein the hematopoietic lineage cells comprise definitive hemogenic endothelium cells, hematopoietic stem and progenitor cells (HSC), pre-HSC, hematopoietic multipotent progenitor (MPP) cells, pre-T cell progenitor cells, pre-NK cell progenitor cells, T cell progenitor cells, NK cell progenitor cells, T cells, NK cells, NKT cells, or B cells; and wherein the hematopoietic lineage cells retain the genetic imprints introduced to and comprised in the iPSCs [meeting the limitations of instant claim 99, lines 12-16]. 
	Claim 2, part II, subpart ii, of the ‘628 patent recites directing differentiation of the iPSCs to the hematopoietic lineage cells of step b) further comprises contacting the definitive HE cells with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7; and optionally one or more of a BMP activator, a ROCK inhibitor, TPO, VEGF, and bFGF to obtain pre-T cell progenitors, T cell progenitors, and/or T cells [meeting the limitations of claim 99, lines 7-11].
	Claim 17 of the ‘628 patent recites the method of claim 2, further comprising: contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, TPO, BMP activators, and ROCK inhibitors [meeting the limitations of instant claim 99, lines 3-6]; wherein the pluripotent stem cell-derived pre-T cell progenitors are obtained by contacting the definitive hemogenic endothelium with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, Flt3L, TPO, and IL7, to allow cell differentiation and expansion; and wherein the composition comprising bFGF and a ROCK inhibitor is free of TGFβ receptor/ALK inhibitor.

	Claim 100 of the instant application and claim 18 of the ‘628 patent both recite contacting the pluripotent stem cells with a composition comprising a MEK inhibitor, a GSK3 inhibitor, and a ROCK inhibitor to seed and expand the pluripotent stem cells, wherein the composition is free of TGFβ receptor/ALK inhibitors. Additionally, instant claims 118-121 and claim 18 of the ‘628 patent recite that generating pluripotent stem cell-derived T lineage cells is void of generation of embryoid bodies; is under monolayer culturing; under feeder-free condition; and is under stromal-free condition.  
	It is also noted that claim 16 of the ‘628 patent recites wherein (i) the directing differentiation of the iPSCs to hematopoietic lineage cells is free of, or essentially free of, TGFβ receptor/ALK inhibitors; (ii) the directing differentiation of the iPSCs to hematopoietic lineage cells is under feeder-free condition; (iii) the directing differentiation of the iPSCs to hematopoietic lineage cells is under stromal-free condition; (iv) the iPSCs comprise naive iPSCs; (v) the WNT pathway activator is a GSK3 inhibitor [meeting the limitation of instant claim 99, line 19]; optionally wherein the GSK3 inhibitor is CHIR99021; or (vi) the BMP pathway activator is BMP4.
	Claim 123 of the instant application and claim 20 of the ‘628 patent recite that the method further comprises subjecting the pluripotent stem cells, mesodermal cells, mesodermal cells having HE potential, and/or definitive hemogenic endothelium under low oxygen tension between about 2% and to about 10%.
	Therefore, the method of generating hematopoietic lineage cells (such as pre-T cells, T cell progenitor cells, and T cells) of the ‘628 patent claims anticipates the in vitro method for generating pluripotent stem cell-derived T lineage cells of the instant application.


4.	Claims 99, 100, and 118-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-8, 10-12, and 14-20 of U.S. Patent No. 10,947,505 (common inventors and Applicant; cited on the IDS of 03 May 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same method for generating pluripotent stem cell-derived T lineage cells.
	Instant claim 99 is directed to an in vitro method for generating pluripotent stem cell-derived T lineage cells comprising: contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting to SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, BMP activators, and ROCK inhibitors; 
wherein the pluripotent stem cell-derived pre-T cell progenitors are obtained by contacting pluripotent stem cell-derived definitive hemogenic endothelium with a composition 
comprising a ROCK inhibitor, IL7, and one or more growth factors and cytokines selected from 
the group consisting of VEGF, bFGF, SCF, and FIt3L, to allow cell differentiation and expansion;
wherein the pluripotent stem cell-derived definitive hemogenic endothelium are obtained by contacting pluripotent stem cell-derived mesodermal cells having definitive HE potential with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6 and IL11, to allow cell 
differentiation and expansion; wherein the composition is free of TGFβ receptor/ALK inhibitor;
wherein the pluripotent stem cell-derived mesodermal cells having definitive HE 
potential are obtained by contacting pluripotent stem cell-derived mesodermal cells with a 
composition comprising a BMP activator, bFGF, and a GSK3 inhibitor, to allow cell differentiation and expansion, optionally wherein the composition is free of TGFβ receptor/ALK inhibitor, and 
wherein the pluripotent stem cell-derived mesodermal cells are obtained by contacting
pluripotent stem cells with a composition comprising a BMP activator, and optionally bFGF, to allow cell differentiation and expansion.
Instant claim 122 recites that the pluripotent stem cells are iPSCs or naïve iPSCs.

Meanwhile, claim 1 of the ‘505 patent recites a method for directing differentiation of pluripotent stem cells to hematopoietic lineage cells, comprising:
 (i) contacting the pluripotent stem cells with a composition comprising a BMP pathway activator, and optionally, bFGF, to obtain mesodermal cells [meeting the limitations of instant claim 99, lines 22-24]; 
(ii)  contacting the mesodermal cells with a composition comprising a BMP pathway activator, bFGF, and a WNT pathway activator, to obtain mesodermal cells having definitive hemogenic endothelium (HE) potential, wherein the mesodermal cells having definitive hemogenic endothelium (HE) potential are capable of providing hematopoietic lineage cells [meeting the limitations of instant claim 99, lines 17-21]; and 
		(iii) contacting the mesodermal cells having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain definitive HE cells; wherein the hematopoietic lineage cells comprise hematopoietic stem and progenitor cells (HSC), pre-HSC, hematopoietic multipotent progenitor cell (MPP), pre-T cell progenitor cells, pre-NK cell progenitor cells, T cell progenitor cells, NK cell progenitor cells, T cells, NK cells, NKT cells, or B cells;  and wherein mesodermal cells and mesodermal cells having definitive HE potential are obtained in steps (i) and (ii) without the step of forming embryoid bodies [meeting the limitations of instant claim 99, lines 12-16 and instant claim 118].
		Claim 4 of the ‘505 patent recites the method of claim 1, further comprising: contacting the definitive HE cells with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, TPO, and IL7; and optionally one or more of a BMP activator, a ROCK inhibitor, VEGF, and bFGF to obtain pre-T cell progenitors, T cell progenitors, and/or T cells [meeting the limitations of instant claim 99, lines 7-11].

	Furthermore, claim 100 of the instant application and claim 6 of the ‘505 patent both recite contacting the pluripotent stem cells with a composition comprising a MEK inhibitor, a GSK3 inhibitor, and a ROCK inhibitor to seed and expand the pluripotent stem cells.  Instant claim 123 and claim 6 of the ‘505 patent recite subjecting the pluripotent stem cells, mesodermal cells, and/or mesodermal cells having definitive hemogenic endothelial potential under low oxygen tension between about 2% to about 10%.
	Additionally, instant claims 119-122 and 126 and claim 7 of the ‘505 patent recite (i) the pluripotent stem cell differentiation to hematopoietic lineage cells is free of, or essentially free of, TGFβ receptor/ALK inhibitors;  (ii) the pluripotent stem cell differentiation to hematopoietic lineage cells is under feeder-free condition or stromal-free condition; (iii) the pluripotent stem cells comprise induced pluripotent stem cells (iPSCs) or naive iPSCs; (iv) the WNT pathway activator is a GSK3 inhibitor [meeting the limitation of instant claim 99, line 19]; (v) the WNT pathway activator is CHIR99021; (vi) the BMP pathway activator is BMP4;  or (vii) the ROCK inhibitor is Thiazovivin or Y-27632. 
	Claim 8 of the ‘505 patent recites further comprising: contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, TPO, BMP activators and ROCK inhibitors; wherein the pluripotent stem cell-derived pre-T cell progenitors are obtained by contacting the definitive hemogenic endothelium with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, Flt3L, TPO, and IL7, to allow cell differentiation and expansion; and wherein the composition comprising bFGF and a ROCK inhibitor is free of TGFβ receptor/ALK inhibitor [meeting the limitations of instant claim 99, lines 3-11]. 
	Therefore, the method of directing differentiation of pluripotent stem cells to hematopoietic lineage cells (such as pre-T cells, T cell progenitor cells, and T cells) of the ‘505 patent claims anticipates the in vitro method for generating pluripotent stem cell-derived T lineage cells of the instant application.

 
5.	Claims 99, 100, 118, and 122-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 23-29 of U.S. Patent No. 11,162,076 (common inventors and Applicant; cited on the IDS of 03 May 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same method for generating pluripotent stem cell-derived T lineage cells.
	Instant claim 99 is directed to an in vitro method for generating pluripotent stem cell-derived T lineage cells comprising: contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting to SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, BMP activators, and ROCK inhibitors; 
wherein the pluripotent stem cell-derived pre-T cell progenitors are obtained by 
contacting pluripotent stem cell-derived definitive hemogenic endothelium with a composition 
comprising a ROCK inhibitor, IL7, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, and FIt3L, to allow cell differentiation and expansion;
wherein the pluripotent stem cell-derived definitive hemogenic endothelium are obtained by contacting pluripotent stem cell-derived mesodermal cells having definitive HE potential with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6 and IL11, to allow cell 
differentiation and expansion; wherein the composition is free of TGFβ receptor/ALK inhibitor;
wherein the pluripotent stem cell-derived mesodermal cells having definitive HE 
potential are obtained by contacting pluripotent stem cell-derived mesodermal cells with a 
composition comprising a BMP activator, bFGF, and a GSK3 inhibitor, to allow cell differentiation and expansion, optionally wherein the composition is free of TGFβ receptor/ALK inhibitor, and 
wherein the pluripotent stem cell-derived mesodermal cells are obtained by contacting 
pluripotent stem cells with a composition comprising a BMP activator, and optionally bFGF, to allow cell differentiation and expansion.
Instant claim 122 recites that the pluripotent stem cells are iPSCs or naïve iPSCs.

	Meanwhile, claim 9 of the ‘076 patent, for example, recites a method for generating hematopoietic lineage cells with enhanced therapeutic properties, comprising: directing differentiation of definitive HE cells to hematopoietic lineage cells, wherein the hematopoietic lineage cells comprise hematopoietic multipotent progenitor (MPP) cells, pre-T cell progenitor cells, pre-NK cell progenitor cells, T cell progenitor cells, NK cell progenitor cells, T cells, NK cells, NKT cells, or B cells; wherein directing differentiation comprises contacting the definitive HE cells with a composition comprising: (i) a BMP activator, and optionally a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of TPO, IL3, GMCSF, EPO, bFGF, VEGF, SCF, IL6, Flt3L and IL11, to obtain hematopoietic multipotent progenitor cells (MPP);  or (ii) one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7; and optionally one or more of a BMP activator, a ROCK inhibitor, TPO, VEGF and bFGF, to obtain pre-T cell progenitors, T cell progenitors, and/or T cells; or (iii) one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, TPO, IL7 and IL15, and optionally one or more of a BMP activator, a ROCK inhibitor, VEGF and bFGF, to obtain pre-NK cell progenitors, NK cell progenitors, and/or NK cells; and wherein the definitive HE cells optionally comprise one or more genetic imprints. 

	Claim 14 of the ‘076 patent recites the method of claim 9, wherein the definitive HE cells are generated by: (a) obtaining an induced pluripotent stem cell (iPSC); and (b) directing 
differentiation of the iPSC to the definitive HE cell, wherein directing differentiation comprises: (i) contacting the iPSC with a composition comprising a BMP pathway activator, and optionally bFGF, to obtain a mesodermal cell [meeting the limitations of instant claim 99, lines 22-24];  (ii) contacting the mesodermal cell with a composition comprising a BMP pathway activator, bFGF, and a WNT pathway activator, to obtain a mesodermal cell having definitive hemogenic endothelium (HE) potential, wherein the mesodermal cell having the definitive hemogenic endothelium (HE) potential is capable of providing a hematopoietic lineage cell [meeting the limitations of instant claim 99, lines 17-21];  and (iii) contacting the mesodermal cell having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain the definitive HE cell [meeting the limitations of instant claim 99, lines 12-16]; wherein the mesodermal cell and the mesodermal cell having definitive HE potential are obtained in steps (b)(i) and (b)(ii) without a step of forming embryoid bodies.
	Claim 15 of the ‘076 patent recites the method of claim 14, wherein: (A) the composition comprising bFGF and a ROCK inhibitor further comprises one or more of a Wnt pathway activator, IGF and EPO; (B) the iPSCs, the mesodermal cells, and/or the mesodermal cells 
having definitive hemogenic endothelium potential are subject to low oxygen tension between about 2% to about 10% [meeting the limitations of instant claim 123];  (C) prior to step (b)(i), contacting the iPSCs with a composition comprising a MEK inhibitor, a GSK3 inhibitor, and a ROCK inhibitor, to seed and expand the cells [meeting the limitations of instant claims 100 and 127];  or (D) the iPSC comprises the one or more genetic imprints, wherein the one or more genetic imprints comprise (i) genomic insertion of a sequence encoding a recombinant protein, or (ii) genomic insertion or deletion that deletes or reduces expression of an endogenous gene.
Claim 17 of the ‘076 patent recites that the iPSCs comprise naïve iPSCs [meeting the limitation of instant claim 122]; the WNT pathway activator is a GSK3 inhibitor [meeting the limitation of instant claim 99, line 19]; optionally wherein the GSK3 inhibitor is CHIR99021; or (b) the BMP pathway activator is BMP4.
Lastly, claim 18 of the ‘076 patent recites the method of claim 9, further comprising contacting the pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7, to obtain pluripotent stem cell-derived T cell progenitors or T cells, wherein the composition is free of one or more of VEGF, bFGF, TPO, BMP activators and ROCK inhibitors [meeting the limitations of instant claim 99, lines 3-6].
	Therefore, the method of generating hematopoietic lineage cells (such as pre-T cells, T cell progenitor cells, and T cells) of the ‘076 patent claims anticipates the in vitro method for generating pluripotent stem cell-derived T lineage cells of the instant application.


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
15 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647